--------------------------------------------------------------------------------

Exhibit 10.20


FIRST AMENDMENT TO CREDIT AGREEMENT
AND OMNIBUS AMENDMENT TO LOAN DOCUMENTS


This First Amendment to Credit Agreement and Omnibus Amendment to Loan Documents
(this "Amendment") is made as of this 9th day of May, 2018, by and among MVP
REIT II Operating Partnership, LP, a Delaware limited partnership (the
"Borrower"), The Parking REIT, Inc. ("Guarantor"), the undersigned subsidiaries
of Borrower and subsidiary guarantors, the financial institutions party to the
Credit Agreement (as hereinafter defined) (collectively, together with their
successors and assigns, the "Lenders"), and KeyBank, National Association, as
administrative agent for itself and the other Lenders (together with its
successors, "Administrative Agent" or "Agent").
W I T N E S S E T H:


WHEREAS, Borrower, certain of its subsidiaries, the Lenders, the Administrative
Agent and the other parties thereto from time to time, have entered into that
certain loan arrangement (the "Loan Arrangement") evidenced by, inter alia, (i)
that certain Credit Agreement dated December 29, 2017 wherein Administrative
Agent and the Lenders agreed to provide a credit facility to Borrower in the
aggregate principal amount of up to $350,000,000.00 (the "Credit Agreement"),
(ii) that certain Revolving Note dated December 29, 2017 (the "Revolving Note")
and (iii) that certain Swingline Note dated December 29, 2017 (together with the
Revolving Note, hereinafter, as amended or modified from time to time,
collectively, the "Notes"); and
WHEREAS, the obligations of the Borrower under the Loan Arrangement are secured
by a certain Equity Interests Pledge and Security Agreement from Borrower and
certain of its subsidiaries dated December 29, 2017 (hereinafter, as amended or
modified from time to time, the "Pledge"); and
WHEREAS, as a condition to the Lenders entering into the Loan Arrangement, the
Parent Guarantor and the Subsidiary Guarantors entered into that certain
Guaranty dated December 29, 2017 in favor of the Administrative Agent for the
benefit of the Lenders (as amended or modified from time to time, including,
without limitation, the "Guaranty");
WHEREAS, the Borrower, the Parent Guarantor and the Subsidiary Guarantors agreed
to indemnify the Administrative Agent and the Lenders in accordance with the
terms and provisions of that certain Environmental Compliance and Indemnity
Agreement dated as of December 29, 2017 (hereinafter, as amended or modified
from time to time, the "Environmental Agreement") (hereinafter, the Credit
Agreement, the Notes, the Pledge, the Guaranty and the Environmental Agreement,
together with any and all other documents, instruments and agreements executed
in conjunction with the establishment of the Loan Arrangement and evidencing
and/or securing the Loan Arrangement, as amended or modified from time to time,
the "Loan Documents"); and


WHEREAS, MVP Milwaukee Wells LLC, a Delaware limited liability company
("Milwaukee Wells"), a Subsidiary Guarantor, has entered into certain agreements
whereby: (i) Milwaukee Wells will sell a portion of the Milwaukee Wells Asset to
a third party and (ii) additional square footage will be purchased by Milwaukee
Wells and added to the Milwaukee Wells Asset.
WHEREAS, in connection with the foregoing, the Credit Parties and the other
subsidiaries of Borrower party hereto, Agent and the Lenders have agreed to
amend the Credit Agreement and the Loan Documents as set forth herein.


NOW, THEREFORE, the parties hereto agree as follows:


1. Recitals; Defined Terms; References.  The foregoing recitals are hereby
incorporated into and made a part of this Amendment.  Unless otherwise
specifically defined herein, each term used herein that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.  Each
reference to "hereof", "hereunder", "herein" and "hereby" and each other similar
reference and each reference to "this Amendment" and each other similar
reference contained in the Credit Agreement and other Loan Documents shall,
after this Amendment becomes effective, refer to the Credit Agreement and the
Loan Documents as amended hereby.
2. Amendments.  The Loan Documents are hereby amended as follows:
(a)
All references in the Loan Documents to the "Credit Agreement" shall mean the
Credit Agreement as amended and modified by this Amendment, as the same may be
further amended, restated, supplemented, extended, modified or otherwise in
effect from time to time.

(b)
All references in the Loan Documents to the "Loan Documents" or to any of the
Loan Documents, individually, shall mean and refer to the Loan Documents (or the
applicable Loan Document), as amended and modified by this Amendment, as the
same may be further amended, restated, supplemented, extended, modified or
otherwise in effect from time to time.

(c)
The definition of "Borrowing Base Availability" in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
definition:

"Borrowing Base Availability" means, as adjusted from time to time pursuant to
the terms hereof, the following: the lesser of (a) a maximum aggregate BB Total
Credit Exposure such that the Pool Leverage Ratio would not exceed fifty five
percent (55%) and (b) a maximum aggregate BB Total Credit Exposure which would
provide a Pool Debt Yield of no less than ten and one-half percent (10.5%).
(d)
The definition of "Milwaukee Wells Asset" in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and the following substituted
therefor:

"Milwaukee Wells Asset" the Real Property owned by MVP Milwaukee Wells LLC, a
Delaware limited liability company located at 735 – 749 N. 2nd Street, 738, 744
and 746 – 752 N. Old World 3rd Street and 215 W. Wells Street, Milwaukee,
Wisconsin as more particularly described in Exhibit A to that certain Amended
and Restated Pool Property Certification from MVP Milwaukee Wells LLC, a
Delaware limited liability company to KeyBank National Association dated May 9,
2018.


(e)
Section 9.01(a) of the Credit Agreement is hereby deleted in the entirety and
the following substituted therefor:

(a) if to the Borrower, to
2965 S. Jones Blvd, Suite C-1
Las Vegas, NV 89146
Attention:  Daniel B. Stubbs
Telephone No.: (702) 938-2282
Fax No.: (702) 938-2281
E-mail: danny@mvpreits.com
With copies to:
Craig D. Burr, Esq.
2965 S. Jones Blvd, Suite C-160
Las Vegas, NV 89146
Attention:  Craig D. Burr
Telephone No.: (702) 566-8424
Fax No.: (702) 657- 8649
E-mail: craig@craigburr.com
Ira Levine, Esq.
2965 S. Jones Blvd, Suite C-140
Las Vegas, NV 89146
Attention:  Ira Levine
Telephone No.: (702) 673-1608
Fax No.: (702) 735-2198
E-mail: ilevine@lgelaw.comTelephone No.: 617-880-3433
Fax No.: 617-692-3433


(f)
The following parenthetical in Exhibit G of the Credit Agreement is hereby
deleted in its entirety: "(note: See definition for separate calculation for
Milwaukee Wells Asset)."

(g)
Schedule 3.15, Schedule 5.13, and Schedule SG of the Credit Agreement are hereby
deleted in the entirety and replaced with Schedule 3.15, Schedule 5.13, and
Schedule SG attached hereto.

(h)
Section 26 of the Guaranty is hereby amended by deleting the address for the
Guarantor and substituting the following in lieu thereof:

2965 S. Jones Blvd, Suite C-1
Las Vegas, NV 89146
Attention:  Daniel B. Stubbs
Telephone No.: (702) 938-2282
Fax No.: (702) 938-2281
E-mail: danny@mvpreits.com
With copies to:
Craig D. Burr, Esq.
2965 S. Jones Blvd, Suite C-160
Las Vegas, NV 89146
Attention:  Craig D. Burr
Telephone No.: (702) 566-8424
Fax No.: (702) 657- 8649
E-mail: craig@craigburr.com
Ira Levine, Esq.
2965 S. Jones Blvd, Suite C-140
Las Vegas, NV 89146
Attention:  Ira Levine
Telephone No.: (702) 673-1608
Fax No.: (702) 735-2198
E-mail: ilevine@lgelaw.comTelephone No.: 617-880-3433
Fax No.: 617-692-3433


(i)
All references in the Loan Documents to "8880 W. Sunset Road, Suite 300, Las
Vegas, NV 89148" shall be replaced with "2965 S. Jones Blvd, Suite C-1, Las
Vegas, NV 89146."

3. Representations and Warranties.  The Credit Parties and the other
subsidiaries of Borrower party hereto hereby represent, warrant and covenant
with Administrative Agent and the Lenders that, as of the date hereof:
(i)
All representations and warranties made in the Credit Agreement and other Loan
Documents remain and continue to be true and correct in all material respects.

(ii)
There exists no Default or Event of Default under any of the Loan Documents.

(iii)
Such parties have taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

(iv)
This Amendment has been duly authorized, executed and delivered by each such
party so as to constitute the legal, valid and binding obligations of each
party, enforceable in accordance with its terms, except as the same may be
limited by insolvency, bankruptcy, reorganization or other laws relating to or
affecting the enforcement of creditors' rights or by general equitable
principles.

(v)
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance of this
Amendment by any of the parties.

4. General Terms.  This Amendment, which may be executed in multiple
counterparts, together with that certain letter agreement between Borrower and
Administrative Agent of even date herewith, constitutes the entire agreement of
the parties regarding the matters contained herein and shall not be modified by
any prior oral or written discussions.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging
transmission (e.g. PDF by email) shall be effective as delivery of a manually
executed counterpart of this Amendment.  The Credit Parties and the other
subsidiaries of Borrower party hereto hereby ratify, confirm and reaffirm all of
the terms and conditions of the Credit Agreement, and each of the other Loan
documents, to which each is a party, and further acknowledge and agree that all
of the terms and conditions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect except as expressly provided in this
Amendment.  Except where the context clearly requires otherwise, all references
to the Credit Agreement in any other Loan Document shall be to the Credit
Agreement as amended by this Amendment.
5. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto.
6. Fees and Expenses.  Upon the execution hereof, the Borrower shall pay to the
Administrative Agent all costs and expenses (including reasonable attorneys'
fees and expenses) incurred by the Administrative Agent in connection with this
Amendment.
7. Illegality.  Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.
8. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
9. Reliance.  The Credit Parties and the other subsidiaries of Borrower party
hereto warrants and represents that, each has consulted with independent legal
counsel of their selection in connection with this Amendment and are not relying
on any representations or warranties of the Administrative Agent or the Lenders
or their respective counsel in entering into this Amendment and any other
documents entered into in connection herewith.
10. Release.  The Credit Parties and the other subsidiaries of Borrower party
hereto acknowledges and agrees that each has no claims, counterclaims, offsets,
defenses or causes of action against the Administrative Agent or any Lender with
respect to amounts outstanding and owing to Administrative Agent and/or any of
the Lenders under the Loan Arrangement.  To the extent such claims,
counterclaims, offsets, defenses and/or causes of actions should exist, whether
known or unknown at law or in equity, the Borrower WAIVES same and RELEASES the
Administrative Agent and the Lenders from any and all liability in connection
therewith.


[Signature Pages Follow]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized representatives as of the day and year
first above written.


BORROWER:
 
MVP REIT II OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By: The Parking REIT, Inc., a Maryland corporation, its General Partner
 
By: /s/ Michael Shustek
Name: Michael Shustek
Title: Chief Executive Officer






--------------------------------------------------------------------------------



REIT GUARANTOR:
 
THE PARKING REIT, INC.,
a Maryland corporation
 
 
By: : /s/ Michael Shustek
Name: Michael Shustek
Title:   Chief Executive Officer
 


















--------------------------------------------------------------------------------





SUBSIDIARY GUARANTORS:
 
MVP REAL ESTATE HOLDINGS, LLC, a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: : /s/ Michael Shustek
Name: Michael Shustek
Title: Manager
 
MVP MERGER SUB, LLC, a Delaware limited liability company
 
By: MVP REIT II Operating Partnership LP,
            a Delaware limited partnership, its sole member and manager
 
           By:  The Parking REIT, Inc., a Maryland
                   corporation, its General Partner
 
        By: /s/ Michael Shustek
        Name: Michael Shustek
        Title: Chief Executive Officer
 
MVP MILWAUKEE WELLS LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
Name: Michael Shustek
Title: Manager
 
MVP RAIDER PARK GARAGE, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
Name: Michael Shustek
Title: Manager
 
 

--------------------------------------------------------------------------------







MVP ACQUISITIONS, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
  Name:  Michael Shustek
Title:  Manager
 
MVP NEW ORLEANS RAMPART, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
      Name:  Michael Shustek
              Title:  Manager
 
 

Others entities added in sig pages circ'd 5/4

























--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:




KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By: /s/ Christopher T. Neil
Name: Christopher T. Neil
Title: Vice President



--------------------------------------------------------------------------------



SCHEDULE 3.15
LIST OF ALL SUBSIDIARIES


Parent Entity
Subsidiary
State of Formation
Ownership %
The Parking REIT, Inc.
MVP REIT II Operating Partnership, LP
DE
100%
MVP REIT II Operating Partnership, LP
MVP Merger Sub, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP San Jose 88 Garage, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MCI 1372 Street, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP Cincinnati Race Street Garage, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP St. Louis Washington, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP St. Paul Holiday Garage, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP Louisville Station Broadway, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP Houston Jefferson Lot, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP Houston San Jacinto Lot, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP Preferred Parking, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP Raider Park Garage, LLC
DE
100%
MVP REIT II Operating Partnership, LP
Minneapolis Venture LLC
DE
12.91%
MVP REIT II Operating Partnership, LP
MVP Denver 1935 Sherman, LLC
NV
24.49%
MVP REIT II Operating Partnership, LP
MVP Bridgeport Fairfield Garage, LLC
DE
10%
MVP REIT II Operating Partnership, LP
Minneapolis City Parking, LLC
DE
12.91%
MVP REIT II Operating Partnership, LP
West 9th Street Properties II, LLC
OH
51%
MVP REIT II Operating Partnership, LP
MVP Acquisitions, LLC
DE
80%
MVP REIT II Operating Partnership, LP
Cleveland Lincoln Garage, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP Houston Preston Lot, LLC
DE
60%
MVP REIT II Operating Partnership, LP
MVP Detroit Center Garage, LLC
DE
80%
MVP REIT II Operating Partnership, LP
MVP St. Louis Broadway, LLC,
DE
100%
MVP REIT II Operating Partnership, LP
MVP St. Louis Cerre, LLC
DE
100%
MVP REIT II Operating Partnership, LP
MVP New Orleans Rampart, LLC
DE
100%
MVP Merger Sub, LLC
MVP Real Estate Holdings, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP PF Fort Lauderdale 2013, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP PF Memphis Court 2013, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP PF Memphis Poplar 2013, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP PF St. Louis 2013, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP PF Kansas City 2013, LLC
NV
100%
MVP Real Estate Holdings, LLC
Mabley Place Garage, LLC
DE
100%
MVP Real Estate Holdings, LLC
Mabley Place Garage II, LLC
DE
100%
MVP Real Estate Holdings, LLC
MVP Denver Sherman, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP Fort Worth Taylor, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP Milwaukee Old World, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP St. Louis Lucas, LLC
DE
100%
MVP Real Estate Holdings, LLC
MVP St. Louis Convention Plaza, LLC
DE
100%
MVP Real Estate Holdings, LLC
MVP KC Cherry Lot, LLC
DE
100%
MVP Real Estate Holdings, LLC
MVP Houston Saks Garage, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP Milwaukee Wells LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP Wildwood NJ Lot, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP Indianapolis City Park Garage, LLC
DE
100%
MVP Real Estate Holdings, LLC
MVP Indianapolis Washington Street Lot, LLC
DE
100%
MVP Real Estate Holdings, LLC
MVP Indianapolis Meridian Lot LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP Milwaukee Clybourn, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP Clarksburg Lot, LLC
NV
100%
MVP Real Estate Holdings, LLC
MVP Milwaukee Arena Lot, LLC
DE
100%
MVP Real Estate Holdings, LLC
Minneapolis Venture LLC
DE
87.09%
MVP Real Estate Holdings, LLC
MVP Denver 1935 Sherman, LLC
NV
75.51%
MVP Real Estate Holdings, LLC
MVP Bridgeport Fairfield Garage, LLC
DE
90%
MVP Real Estate Holdings, LLC
Minneapolis City Parking, LLC
DE
87.09%
MVP Real Estate Holdings, LLC
West 9th Street Properties II, LLC
OH
49%
MVP Real Estate Holdings, LLC
MVP Acquisitions, LLC
DE
20%
MVP Real Estate Holdings, LLC
MVP Houston Preston Lot, LLC
DE
40%
MVP Real Estate Holdings, LLC
MVP Detroit Center Garage, LLC
DE
20%
Chapman Properties, LLC
White Front Garage Partners, LLC
TN
100%
MVP Acquisitions, LLC
Chapman Properties, LLC
TN
100%
Cleveland Lincoln Garage, LLC
Cleveland Lincoln Garage Owner, LLC
DE
100%
MVP St. Louis Broadway, LLC
St. Louis Broadway Group, LLC
DE
100%
MVP St. Louis Cerre, LLC
St. Louis Seventh & Cerre, LLC
DE
100%








--------------------------------------------------------------------------------



SCHEDULE 5.13
POOL PROPERTIES
735 – 749 N. 2ND STREET, 738, 744 AND 746 – 752 N. OLD WORLD 3RD STREET AND 215
W. WELLS STREET, MILWAUKEE, WISCONSIN
2522 MARSHA SHARP FREEWAY, LUBBOCK, TEXAS
342 N. RAMPART STREET, NEW ORLEANS, LOUISIANA
















































--------------------------------------------------------------------------------



SCHEDULE SG
SUBSIDIARY GUARANTORS
MVP Milwaukee Wells LLC, a Nevada limited liability company
MVP Raider Park Garage, LLC, a Delaware limited liability company
MVP Real Estate Holdings, LLC, a Nevada limited liability company
MVP Merger Sub, LLC, a Delaware limited liability company
MVP Acquisitions, LLC, a Delaware limited liability company
MVP New Orleans Rampart, LLC, a Delaware limited liability company


